David Newbern, Justice, concurring. The majority opinion is correct, and I agree with it in every respect. The purpose of this concurring opinion is to point out once again the need for a family court for Arkansas. See Jarmon v. Brown, 286 Ark. 455 at 457, 692 S.W.2d 618 at 620 (1985). The harmonization of the jurisdictional provisions undertaken by the majority opinion is correct, but the harmony is abstract and legalistic. Anyone who reads the opinion must realize that an Arkansas juvenile could be placed in the custody of a divorced parent by the chancery court, placed in the custody of a social services agency by the juvenile court, and subjected to a guardianship of his person by the probate court — all at the same time! As the majority opinion says, courts can only be created by constitutional amendment. Again, this is but one of the problems we should try to iron out with a new judicial article. Holt, C.J. and Hays, J., join in this concurrence.